UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 18, 2017 to September 15, Commission File Number of issuing entity: 333-206582-05 Central Index Key Number of issuing entity: 0001687374 Morgan Stanley Capital I Trust 2016-BNK2 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206582 Central Index Key Number of depositor: 0001547361 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000740906 Wells Fargo Bank, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001102113 Bank of America, National Association (Exact name of sponsor as specified in its charter) Jane Lam (212) 761-4000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4014733 38-4014734 38-7170472 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A‑1 X A‑2 X A‑SB X A‑3 X A‑4 X X-A X X-B X A‑S X B X C X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On September 15, 2017, a distribution was made to holders of the certificates issued by Morgan Stanley Capital I Trust 2016-BNK2. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. No assets securitized by Morgan Stanley Mortgage Capital Holdings LLC, Bank of America, National Association, CIMB Inc., or Starwood Mortgage Funding III LLC (each a "Securitizer") and held by Morgan Stanley Capital I Trust 2016-BNK2 were the subject of a demand to repurchase or replace for breach of the representations and warranties during the monthly distribution period from August 18, 2017 to September 15, 2017. Wells Fargo Bank, National Association filed its most recent Form ABS-15G on August 14, 2017. The CIK number for Wells Fargo Bank, National Association is 0000740906. Morgan Stanley Mortgage Capital Holdings LLC filed its most recent Form ABS-15G on August 14, 2017. The CIK number for Morgan Stanley Mortgage Capital Holdings LLC is 0001541557. Bank of America, National Association filed its most recent Form ABS-15G on August 03, 2017. The CIK number for Bank of America, National Association is 0001102113. Part II - OTHER INFORMATION Item 9. Other Information. Wells Fargo Bank, N.A., in its capacity as Master Servicer for Morgan Stanley Capital I Trust 2016-BNK2, affirms the following amounts in the respective accounts: Collection Account Balance Prior Distribution Date: 08/17/2017 $0.00 Current Distribution Date: 09/15/2017 $0.00 *REO Account Balance Prior Distribution Date: 08/17/2017 $0.00 Current Distribution Date: 09/15/2017 $0.00 *As provided by Special Servicer Wells Fargo Bank, N.A., in its capacity as Certificate Administrator for Morgan Stanley Capital I Trust 2016-BNK2, affirms the following amounts in the respective accounts: Distribution Account Balance Prior Distribution Date: 08/17/2017 $5,280.40 Current Distribution Date: 09/15/2017 $5,277.05 Interest Reserve Account Balance Prior Distribution Date: 08/17/2017 $0.00 Current Distribution Date: 09/15/2017 $0.00 Gain-on-Sale Reserve Account Balance Prior Distribution Date: 08/17/2017 $0.00 Current Distribution Date: 09/15/2017 $0.00 Item 10. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: Monthly report distributed to holders of the certificates issued by Morgan Stanley Capital I Trust 2016-BNK2, relating to the September 15, 2017 distribution. (b) The exhibits required to be filed by the Registrant pursuant to this Form are listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Morgan Stanley Capital I Inc. (Depositor) /s/ George Kok George Kok, President Date: September 26, 2017 EXHIBIT INDEX Exhibit
